DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 9-10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “the track comprises a plurality of tread blocks” lacks antecedent basis. The claimed invention is a traction device disposable on at least one track portion of a track, but limitations of the track itself are not part of the traction device.
Regarding Claim 3, the limitation “the plurality of tread blocks comprises a plurality of tread outer surfaces” lacks antecedent basis. The claimed invention is a traction device disposable on at least one track portion of a track, but limitations of the track itself are not part of the traction device.
Claim 9 recites the limitation "the at least one hollow cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the at least one hollow cylinder” is the first and thus at least one hollow cylinder has not been defined within the claim.
Regarding Claim 16, the limitation “the track comprises a plurality of tread blocks” lacks antecedent basis. The claimed invention is a traction device disposable on at least one track portion of a track, but limitations of the track itself are not part of the traction device.
Claim 10 is indefinite due to its dependency from an indefinite claim rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 11-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180127037 A1 (Lafreniere et al.) in view of US 20220017164 A1 (Burling).
Regarding Claim 1, Lafreniere et al. discloses (Para. [0046], [0051]-[0071]; Figs. 1-9) a traction device (grouser assembly 40) for providing traction to a tracked vehicle, the traction device comprising: a grouser bar (grouser body 50) disposable on at least one track portion (rows 233a, 233b) of a track (200) of the tracked vehicle, wherein the grouser bar (grouser body 50) comprises at least one traction element (projections 70, teeth 72) comprised in a top surface (top face 52) of the grouser bar, wherein the at least one traction element (projections 70, teeth 72) is configured to interface with at least one surface for providing traction for the track on the at least one surface (Para. [0055], [0062]), wherein a bottom surface (bottom face 54) of the grouser bar juxtaposes at least one outer surface (230) of the at least one track portion, wherein the bottom surface (bottom face 54) opposes the top surface (top face 52); a down plate (vertical portion of hook 112, 122) attached to the grouser bar, wherein a top edge of the down plate is attached to a butt end of the grouser bar (it can be seen in Fig. 4 that the vertical portions of the hooks 112, 122 attach at the top surface 52 at the ends 58, 59 of the grouser body 50), wherein the down plate (vertical portion of hook 112, 122) extends over a side surface (side edge 210, 220) of the track along a depth of the track (200); a bottom plate (laterally extending portion 114, 124) attached to the down plate (vertical portion of hook 112, 122), wherein a first edge of the bottom plate is attached to a bottom edge of the down plate (it can be seen in Fig. 4 that the lateral portion 114, 124 is attached at the bottom edge of the vertical portion of hook 112, 122), wherein the bottom plate is parallel to the grouser bar (Para. [0066]-[0068]). 
Lafreniere et al. does not disclose the bottom plate comprises at least one nut coaxially disposed around at least one hole comprised in the bottom plate; a pressure plate movably disposed between the grouser bar and the bottom plate, wherein a superior surface of the pressure plate juxtaposes at least one inner surface of the at least one track portion; and at least one bolt threadedly coupled to the at least one nut, wherein the at least one bolt is movably coupled with the pressure plate, wherein a first end of the at least one bolt interfaces with an inferior surface of the pressure plate, wherein the at least one bolt is configured for moving the pressure plate between a plurality of positions in relation to the bottom plate based on at least one action receivable on a second end of the at least one bolt, wherein the superior surface presses against the at least one inner surface and the bottom surface presses against the at least one outer surface in at least one first position of the plurality of positions for cinching the at least one track portion between the grouser bar and the pressure plate, wherein the superior surface does not press against the at least one inner surface and the bottom surface does not press against the at least one outer surface in at least one second position of the plurality of positions for not cinching the at least one track portion between the grouser bar and the pressure plate, wherein the traction device attaches to the at least one track portion in the at least one first position, wherein the traction device detaches from the at least one track portion in the at least one second position.
However, Burling teaches (Para. [0067]-[0099]; Figs. 1-10) a traction device (1) for providing traction to a tracked vehicle, the traction device comprising a grouser bar (elongate body 9), a down plate (downwardly extending portion 23), bottom plate (inwardly extending portion 25) connected to the down plate, a pressure plate (spacer 43) movably disposed between the grouser bar (elongate body 9) and the bottom plate (portion 25), wherein a superior surface (top surface of 43 shown in Fig. 2) of the pressure plate juxtaposes at least one inner surface (lower surface of track 3 not visible, described in Para. [0073]) of the at least one track portion (Para. [0078], [0096]); and at least one bolt (shown at 45 of Fig. 3) threadedly coupled to the bottom plate (portion 25) and pressure plate (spacer 43), wherein the at least one bolt is movably coupled with the pressure plate (spacer 43), wherein a first end of the at least one bolt interfaces with an inferior surface (surface of spacer 43 contacting surface 27 of portion 25) of the pressure plate (spacer 43), wherein the at least one bolt (shown at 45 of Fig. 3) is configured for moving the pressure plate between a plurality of positions (spacer 43 attached to portion 25, spacer 43 detached from portion 25) in relation to the bottom plate based on at least one action receivable on a second end of the at least one bolt, wherein the superior surface (top surface of 43 shown in Fig. 2) presses against the at least one inner surface (lower surface of track 3 not visible, described in Para. [0073]) and the bottom surface (engagement surface 24) presses against the at least one outer surface (outer surface of track 3) in at least one first position of the plurality of positions for cinching the at least one track portion between the grouser bar and the pressure plate (when the device 1 is attached to the track, the engagement surface contacts the outer surface of track 3), wherein the superior surface (top surface of 43 shown in Fig. 2) does not press against the at least one inner surface (lower surface of track 3 not visible, described in Para. [0073]) and the bottom surface (engagement surface 24) does not press against the at least one outer surface (outer surface of track 3) in at least one second position of the plurality of positions for not cinching the at least one track portion between the grouser bar and the pressure plate (when the device 1 is detached from the track, the engagement surface does not contact the outer surface of the track 3), wherein the traction device (1) attaches to the at least one track portion in the at least one first position, wherein the traction device detaches from the at least one track portion in the at least one second position (Para. [0096], [0099]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al. to include a pressure plate, such as taught by Burling, to allow the device to be used on a variety of different tracks having different thicknesses.
Burling does not disclose the bottom plate comprises at least one nut coaxially disposed around at least one hole comprised in the bottom plate.
However, Burling teaches (Para. [0079]-[0080]; Figs. 1-10) a fastening mechanism (15) with bolts (35) extending through slots (38, 39, 40) secured with nuts (41) that attach overlapping elongate bodies (9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al., as modified by Burling, to have a bolt and nut fastening mechanism, such as taught by Burling, in order to releasably attach the pressure plate to the bottom plate.
Regarding Claim 2, Lafreniere et al. and Burling, in combination, teach the traction device of claim 1, as discussed above. Lafreniere et al. further discloses (Para. [0051]-[0061]; Figs. 1-9) the track (200) comprises a plurality of tread blocks (traction lugs 232) disposed on a track outer surface (230) of the track in at least one tread pattern forming at least one valley (236, 238), wherein the at least one valley comprises the at least one track portion, wherein the grouser bar (grouser body 50) is disposable on the at least one valley (sidewalls 56 and 57 of grouser body 50 are disposed within the valleys 236, 238).
Regarding Claim 3, Lafreniere et al. and Burling, in combination, teach the traction device of claims 1-2, as discussed above. Lafreniere et al. further discloses (Para. [0051]-[0054]; Figs. 1-9) the track outer surface (230) forms the at least one outer surface (230) of the at least one track portion (rows 233a, 233b) based on the at least one tread pattern, wherein the plurality of tread blocks (traction lugs 232) comprises a plurality of tread outer surfaces (outer surface of traction lugs 232 shown in Fig. 6), wherein at least one tread outer surface of the plurality of tread outer surfaces interfaces with the at least one surface, wherein the at least one outer surface does not interface the at least one surface (it can be seen in Fig. 9 that the outer surface of the traction lug 232 would contact the ground while the outer surface 230 of the track 200 would not contact the ground).
Regarding Claim 5, Lafreniere et al. and Burling, in combination, teach the traction device of claim 1, as discussed above. Lafreniere et al. further discloses (Para. [0065]-[0071]; Figs. 1-9) the down plate (vertical portion of hook 112, 122) is substantially perpendicular to at least one of the grouser bar (vertical portion is perpendicular to grouser body 50) and the bottom plate (vertical portion is perpendicular to laterally extending portion 114, 124).
Regarding Claim 6, Lafreniere et al. and Burling, in combination, teach the traction device of claim 1, as discussed above. Burling further teaches (Para. [0069]-[0078]; Figs. 1-10) the pressure plate (spacer 43) is substantially parallel to at least one of the grouser bar (spacer 43 is parallel to elongated body 9) and the bottom plate (spacer 43 is parallel to inwardly extending portion 25), wherein the pressure plate (spacer 43) is substantially perpendicular to the down plate (spacer 43 is perpendicular to downwardly extending portion 23).
Regarding Claim 7, Lafreniere et al. and Burling, in combination, teach the traction device of claim 1, as discussed above. Lafreniere et al. further discloses (Para. [0063]; Figs. 1-9) the grouser bar (grouser body 50) comprises at least one protrusion (shoe 80) disposed on the bottom surface (bottom face 54, bottom edge of sidewalls 56, 57), wherein the at least one protrusion (shoe 80) configured for interfacing with the at least one outer surface (valleys 236, 238 of outer surface 230) of the at least one track portion based on the cinching of the at least one track portion (rows 233a, 233b), wherein the at least one protrusion (shoe 80) prevents at least one relative movement between the grouser bar and the at least one track portion based on the interfacing (shoes 80 disposed within the valleys 236, 238 and abut with the walls 235 of the drive lugs 232; this would prevent relative movement between the grouser body 50 and the outer surface 230 of the track 200).
Lafreniere et al. does not disclose the at least one protrusion is configured for interfacing based on the cinching of the at least one track portion between the grouser bar and the pressure plate.
However, Burling teaches (Para. [0069]-[0078]; Figs. 1-10) the cinching of the at least one track portion (recess 45 of track top surface 21) between the grouser bar (elongate body 9 and outwardly extending portion 17 of bracket 13) and the pressure plate (spacer 43). This teaching would result in the claimed limitation of the at least one first protrusion configured for interfacing with the at least one inner surface of the at least one track portion based on the cinching of the at least one track portion between the grouser bar and the pressure plate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al. to cinch the device to the track portion between the grouser bar and the pressure plate, such as taught by Burling, to securely attach the device to a variety of tracks having different thicknesses.
Regarding Claim 11, Lafreniere et al. and Burling, in combination, teach the traction device of claim 1, as discussed above. Burling further teaches (Para. [0069]-[0078]; Figs. 1-10) the at least one bolt (shown at 45 of Figs. 3 and 5) is configured for translationally moving along an axis perpendicular to at least one of the bottom plate (inwardly extending portion 25) and the grouser bar (elongate body 9) in relation to the bottom plate based on the at least one action receivable on the second end (it can be seen in Figs. 3 and 5 that the aperture 47 within the spacer 43 for receiving the bolt creates an axis that is perpendicular to the inwardly extending portion 25 and elongate body 9, the bolt would translationally move along this axis when attaching/detaching the spacer 43 and portion 25).
Regarding Claim 12, Lafreniere et al. and Burling, in combination, teach the traction device of claims 1 and 11, as discussed above. Burling further teaches (Para. [0069]-[0078]; Figs. 1-10) the pressure plate (spacer 43) moves between the plurality of positions along a first axis perpendicular to the pressure plate based on the translationally moving, wherein the first axis is parallel to the axis (it can be seen in Figs. 3 and 5 that the spacer 43 is configured to translationally move along an axis perpendicular to the spacer 43 when attaching/detaching the spacer 43 and portion 25).
Regarding Claim 13, Lafreniere et al. and Burling, in combination, teach the traction device of claim 1, as discussed above. Burling further teaches (Para. [0069]-[0078]; Figs. 1-10) the pressure plate (spacer 43) is movably attached to a first side of the down plate (the spacer 43 is movably attached to the downwardly extending portion 23 on an axially inner side by its attachment to the inwardly extending portion 25), wherein the pressure plate (spacer 43) moves between the plurality of positions along the down plate (downwardly extending portion 23) between the top edge and the bottom edge (it can be seen in Figs. 2-3 and 5 that the spacer 43 is configured to move while attaching/detaching between the top and bottom edges of the portion 23).
Regarding Claim 14, Lafreniere et al. and Burling, in combination, teach the traction device of claim 1, as discussed above. Lafreniere et al. further discloses (Para. [0065]-[0071]; Figs. 1-9) the down plate (vertical portion of hook 112, 122) is detachably attached to at least one of the grouser bar and the bottom plate (detachably attached to grouser body 50) using at least one attaching mechanism (attachment assembly 110, 120) comprised in at least one of the top edge and the bottom edge (comprised in the top of hook 112, 122), wherein the at least one attachment mechanism is configured for removably securing at least one of the butt end and the first edge (attachment assembly 110, 120 secures to left and right ends 58, 59 of grouser body 50).
Regarding Claim 15, Lafreniere et al. discloses (Para. [0046], [0051]-[0071]; Figs. 1-9) a traction device (grouser assembly 40) for providing traction to a tracked vehicle, the traction device comprising: a grouser bar (grouser body 50) disposable on at least one track portion rows 233a, 233b) of a track (200) of the tracked vehicle, wherein the grouser bar (grouser body 50) comprises at least one traction element (projections 70, teeth 72) comprised in a top surface (top face 52) of the grouser bar, wherein the at least one traction element (projections 70, teeth 72) is configured to interface with at least one surface for providing traction for the track on the at least one surface (Para. [0055], [0062]), wherein a bottom surface (bottom face 54) of the grouser bar juxtaposes at least one outer surface (230) of the at least one track portion, wherein the bottom surface (bottom face 54) opposes the top surface (top face 52); a down plate (vertical portion of hook 112, 122) attached to the grouser bar, wherein a top edge of the down plate is attached to a butt end of the grouser bar (it can be seen in Fig. 4 that the vertical portions of the hooks 112, 122 attach at the top surface 52 at the ends 58, 59 of the grouser body 50), wherein the down plate (vertical portion of hook 112, 122) extends over a side surface (side edge 210, 220) of the track along a depth of the track (200); a bottom plate (laterally extending portion 114, 124) attached to the down plate (vertical portion of hook 112, 122), wherein a first edge of the bottom plate is attached to a bottom edge of the down plate (it can be seen in Fig. 4 that the lateral portion 114, 124 is attached at the bottom edge of the vertical portion of hook 112, 122), wherein the down plate  (vertical portion of hook 112, 122) is substantially perpendicular to at least one of the grouser bar and the bottom plate (it can be seen in Figs. 3A-4 and 6 that the vertical portion of hook 112, 122 is perpendicular to the lateral portion 114, 124 and grouser body 50), wherein the bottom plate (laterally extending portion 114, 124) is parallel to the grouser bar (Para. [0066]-[0068])
Lafreniere et al. does not disclose the bottom plate comprises at least one nut coaxially disposed around at least one hole comprised in the bottom plate; a pressure plate movably disposed between the grouser bar and the bottom plate, wherein a superior surface of the pressure plate juxtaposes at least one inner surface of the at least one track portion, wherein the pressure plate is substantially parallel to at least one of the grouser bar and the bottom plate, wherein the pressure plate is substantially perpendicular to the down plate; and at least one bolt threadedly coupled to the at least one nut, wherein the at least one bolt is movably coupled with the pressure plate, wherein a first end of the at least one bolt interfaces with an inferior surface of the pressure plate, wherein the at least one bolt is configured for moving the pressure plate between a plurality of positions in relation to the bottom plate based on at least one action receivable on a second end of the at least one bolt, wherein the superior surface presses against the at least one inner surface and the bottom surface presses against the at least one outer surface in at least one first position of the plurality of positions for cinching the at least one track portion between the grouser bar and the pressure plate, wherein the superior surface does not press against the at least one inner surface and the bottom surface does not press against the at least one outer surface in at least one second position of the plurality of positions for not cinching the at least one track portion between the grouser bar and the pressure plate, wherein the traction device attaches to the at least one track portion in the at least one first position, wherein the traction device detaches from the at least one track portion in the at least one second position.
However, Burling teaches (Para. [0067]-[0099]; Figs. 1-10) a traction device (1) for providing traction to a tracked vehicle, the traction device comprising a grouser bar (elongate body 9), a down plate (downwardly extending portion 23), bottom plate (inwardly extending portion 25) connected to the down plate, a pressure plate (spacer 43) movably disposed between the grouser bar (elongate body 9) and the bottom plate (portion 25), wherein a superior surface (top surface of 43 shown in Fig. 2) of the pressure plate juxtaposes at least one inner surface (lower surface of track 3 not visible, described in Para. [0073]) of the at least one track portion (Para. [0078], [0096]); and at least one bolt (shown at 45 of Fig. 3) threadedly coupled to the bottom plate (portion 25) and pressure plate (spacer 43), wherein the at least one bolt is movably coupled with the pressure plate (spacer 43), wherein a first end of the at least one bolt interfaces with an inferior surface (surface of spacer 43 contacting surface 27 of portion 25) of the pressure plate (spacer 43), wherein the at least one bolt (shown at 45 of Fig. 3) is configured for moving the pressure plate between a plurality of positions (spacer 43 attached to portion 25, spacer 43 detached from portion 25) in relation to the bottom plate based on at least one action receivable on a second end of the at least one bolt, wherein the superior surface (top surface of 43 shown in Fig. 2) presses against the at least one inner surface (lower surface of track 3 not visible, described in Para. [0073]) and the bottom surface (engagement surface 24) presses against the at least one outer surface (outer surface of track 3) in at least one first position of the plurality of positions for cinching the at least one track portion between the grouser bar and the pressure plate (when the device 1 is attached to the track, the engagement surface contacts the outer surface of track 3), wherein the superior surface (top surface of 43 shown in Fig. 2) does not press against the at least one inner surface (lower surface of track 3 not visible, described in Para. [0073]) and the bottom surface (engagement surface 24) does not press against the at least one outer surface (outer surface of track 3) in at least one second position of the plurality of positions for not cinching the at least one track portion between the grouser bar and the pressure plate (when the device 1 is detached from the track, the engagement surface does not contact the outer surface of the track 3), wherein the traction device (1) attaches to the at least one track portion in the at least one first position, wherein the traction device detaches from the at least one track portion in the at least one second position (Para. [0096], [0099]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al. to include a pressure plate, such as taught by Burling, to allow the device to be used on a variety of different tracks having different thicknesses.
Burling does not disclose the bottom plate comprises at least one nut coaxially disposed around at least one hole comprised in the bottom plate.
However, Burling teaches (Para. [0079]-[0080]; Figs. 1-10) a fastening mechanism (15) with bolts (35) extending through slots (38, 39, 40) secured with nuts (41) that attach overlapping elongate bodies (9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al., as modified by Burling, to have a bolt and nut fastening mechanism, such as taught by Burling, in order to releasably attach the pressure plate to the bottom plate.
Regarding Claim 16, Lafreniere et al. and Burling, in combination, teach the traction device of claim 15, as discussed above. Lafreniere et al. further discloses  (Para. [0051]-[0061]; Figs. 1-9) the track (200) comprises a plurality of tread blocks (traction lugs 232) disposed on a track outer surface (230) of the track in at least one tread pattern forming at least one valley (236, 238), wherein the at least one valley comprises the at least one track portion, wherein the grouser bar (grouser body 50) is disposable on the at least one valley (sidewalls 56 and 57 of grouser body 50 are disposed within the valleys 236, 238).
Regarding Claim 18, Lafreniere et al. and Burling, in combination, teach the traction device of claim 15, as discussed above. Lafreniere et al. further discloses (Para. [0063]; Figs. 1-9) the grouser bar (grouser body 50) comprises at least one protrusion (shoe 80) disposed on the bottom surface (bottom face 54, bottom edge of sidewalls 56, 57), wherein the at least one protrusion (shoe 80) configured for interfacing with the at least one outer surface (valleys 236, 238 of outer surface 230) of the at least one track portion based on the cinching of the at least one track portion (rows 233a, 233b), wherein the at least one protrusion (shoe 80) prevents at least one relative movement between the grouser bar and the at least one track portion based on the interfacing (shoes 80 disposed within the valleys 236, 238 and abut with the walls 235 of the drive lugs 232; this would prevent relative movement between the grouser body 50 and the outer surface 230 of the track 200).
Lafreniere et al. does not disclose the at least one protrusion is configured for interfacing based on the cinching of the at least one track portion between the grouser bar and the pressure plate.
However, Burling teaches (Para. [0069]-[0078]; Figs. 1-10) the cinching of the at least one track portion (recess 45 of track top surface 21) between the grouser bar (elongate body 9 and outwardly extending portion 17 of bracket 13) and the pressure plate (spacer 43). This teaching would result in the claimed limitation of the at least one first protrusion configured for interfacing with the at least one inner surface of the at least one track portion based on the cinching of the at least one track portion between the grouser bar and the pressure plate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al. to cinch the device to the track portion between the grouser bar and the pressure plate, such as taught by Burling, to securely attach the device to a variety of tracks having different thicknesses.
Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafreniere et al. in view of Burling as applied to claims 1 and 15 above, and further in view of US 20100001580 A1 (Breton et al.).
Regarding Claim 4, Lafreniere et al. and Burling, in combination, teach the traction device of claim 1, as discussed above.
Lafreniere et al. and Burling do not disclose the at least one traction element comprises at least one of at least one traction chain and at least one paddle bar, wherein the at least one of the at least one traction chain and the at least one paddle bar is configured for providing at least one level of the traction for the track on the at least one surface.
However, Breton et al. teaches (Para. [0009], [0011], [0035]-[0049]; Figs. 1-12) a traction device (traction chain assembly 100, 300, 400) for a providing traction to a track (200), the device including at least one traction chain (chain strands 130, 140, 330, 340, 430, 470, 480) configured for providing at least one level of the traction for the track.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al., as modified by Burling, to include traction chains, such as taught by Breton et al., in order to provide better traction in icy or slippery conditions.
Regarding Claim 17, Lafreniere et al. and Burling, in combination, teach the traction device of claim 15, as discussed above.
Lafreniere et al. and Burling do not disclose the at least one traction element comprises at least one of at least one traction chain and at least one paddle bar, wherein the at least one of the at least one traction chain and the at least one paddle bar is configured for providing at least one level of the traction for the track on the at least one surface.
However, Breton et al. teaches (Para. [0009], [0011], [0035]-[0049]; Figs. 1-12) a traction device (traction chain assembly 100, 300, 400) for a providing traction to a track (200), the device including at least one traction chain (chain strands 130, 140, 330, 340, 430, 470, 480) configured for providing at least one level of the traction for the track.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al., as modified by Burling, to include traction chains, such as taught by Breton et al., in order to provide better traction in icy or slippery conditions.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafreniere et al. in view of Burling as applied to claims 1 and 15 above, and further in view of US Patent 6,505,897 (Kanzler).
Regarding Claim 8, Lafreniere et al. and Burling, in combination, teach the traction device of claim 1, as discussed above.
Lafreniere et al. and Burling do not disclose the pressure plate comprises at least one first protrusion disposed on the superior surface, wherein the at least one first protrusion configured for interfacing with the at least one inner surface of the at least one track portion based on the cinching of the at least one track portion between the grouser bar and the pressure plate, wherein the at least one first protrusion prevents at least one relative movement between the pressure plate and the at least one track portion based on the interfacing.
	However, Kanzler teaches (col. 2 lines 40-60, col. 4 line 15-col. 5 line 37; Figs. 1-5) a plate (support washer 17) comprising at least one first protrusion (projections 22) configured for interfacing with the inner surface of the track (2) between the grouser bar (cleat member 3) and the plate (support washer 17), wherein the at least one first protrusion (projections 22) prevents at least one relative movement between the plate (support washer 17) and the track portion (underside of track 2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al., as modified by Burling, to provide protrusions on the pressure plate, such as taught by Kanzler, in order to improve grip of the track.
Regarding Claim 19, Lafreniere et al. and Burling, in combination, teach the traction device of claim 15, as discussed above.
Lafreniere et al. and Burling do not disclose the pressure plate comprises at least one first protrusion disposed on the superior surface, wherein the at least one first protrusion configured for interfacing with the at least one inner surface of the at least one track portion based on the cinching of the at least one track portion between the grouser bar and the pressure plate, wherein the at least one first protrusion prevents at least one relative movement between the pressure plate and the at least one track portion based on the interfacing.
However, Kanzler teaches (col. 2 lines 40-60, col. 4 line 15-col. 5 line 37; Figs. 1-5) a plate (support washer 17) comprising at least one first protrusion (projections 22) configured for interfacing with the inner surface of the track (2) between the grouser bar (cleat member 3) and the plate (support washer 17), wherein the at least one first protrusion (projections 22) prevents at least one relative movement between the plate (support washer 17) and the track portion (underside of track 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al., as modified by Burling, to provide protrusions on the pressure plate, such as taught by Kanzler, in order to improve grip of the track.
Claim(s) 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafreniere et al. in view of Burling as applied to claims 1 and 15 above, and further in view of US 20170158268 A1 (Tibbits).
Regarding Claim 9, Lafreniere et al. and Burling, in combination, teach the traction device of claim 1, as discussed above. Burling further teaches (Para. [0072]-[0078]; Figs. 1-10) the first end (end of fastener engaging aperture 47 of spacer 43) of the at least one bolt (shown at 45 of Fig. 3) interfaces with the inferior surface (surface of spacer 43 contacting surface 27 of portion 25) based on the receiving.
Lafreniere et al. and Burling do not disclose the pressure plate comprises at least one hollow disposed on the inferior surface, wherein the at least one hollow cylinder is configured for receiving a first portion of the at least one bolt in an interior space of the at least one hollow cylinder through an opening of the at least one hollow cylinder.
However, Tibbits teaches (Para. [0017]-[0029]; Figs. 1-10) a traction device (traction cleat TC) with a plate (mounting flange 16) having at least one hollow cylinder (spacer 24) disposed on the inferior surface (axially inner surface of flange 16), wherein the at least one hollow cylinder (spacer 24) is configured for receiving a first portion (end opposite bolt head) of the at least one bolt (26) in an interior space of the at least one hollow cylinder through an opening of the at least one hollow cylinder (it can be seen in Figs. 3-4 that the bolt 26 is received in the opening of the hollow spacer 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al., as modified by Burling, to have at least one hollow cylinder disposed on the pressure plate, such as taught by Tibbits, in order to better withstand mechanical stresses applied to it during use.
Regarding Claim 10, Lafreniere et al., Burling, and Tibbits teach the traction device of claims 1 and 9, as discussed above. Burling further teaches (Para. [0069]-[0078]; Figs. 1-10) the pressure plate (spacer 43) moves between the plurality of positions in at least one orientation in relation to at least one of the bottom plate (inwardly extending portion 25) and the grouser bar (elongate body 9) based on the receiving (it can be seen in Figs. 3 and 5 that the spacer 43 is configured to translationally move along an axis that is perpendicular to the elongate body 9 and portion 25 when attaching/detaching the spacer 43 and portion 25).
Regarding Claim 20, Lafreniere et al. and Burling, in combination, teach the traction device of claim 15, as discussed above. Burling further teaches (Para. [0072]-[0078]; Figs. 1-10) the first end (end of fastener engaging aperture 47 of spacer 43) of the at least one bolt (shown at 45 of Fig. 3) interfaces with the inferior surface (surface of spacer 43 contacting surface 27 of portion 25) based on the receiving.
Lafreniere et al. and Burling do not disclose the pressure plate comprises at least one hollow disposed on the inferior surface, wherein the at least one hollow cylinder is configured for receiving a first portion of the at least one bolt in an interior space of the at least one hollow cylinder through an opening of the at least one hollow cylinder.
However, Tibbits teaches (Para. [0017]-[0029]; Figs. 1-10) a traction device (traction cleat TC) with a plate (mounting flange 16) having at least one hollow cylinder (spacer 24) disposed on the inferior surface (axially inner surface of flange 16), wherein the at least one hollow cylinder (spacer 24) is configured for receiving a first portion (end opposite bolt head) of the at least one bolt (26) in an interior space of the at least one hollow cylinder through an opening of the at least one hollow cylinder (it can be seen in Figs. 3-4 that the bolt 26 is received in the opening of the hollow spacer 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction device disclosed by Lafreniere et al., as modified by Burling, to have at least one hollow cylinder disposed on the pressure plate, such as taught by Tibbits, in order to better withstand mechanical stresses applied to it during use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose traction devices for tracked vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617